       Case 2:20-cv-00656-JCJ Document 9 Filed 07/23/20 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SHONTE WATKINS,                               CIVIL ACTION
                  Plaintiff,

           v.

VISION ACADEMY CHARTER SCHOOL,                NO.   20-656
               Defendant.


                                   ORDER


     AND NOW, this    23rd     day of July, 2020, upon consideration

of Defendant Vision Academy Charter School’s Motion to Dismiss

Pursuant to Fed. R. Civ. P. 12(b)(6) and to Compel Mediation and

Arbitration (Doc. No. 6) and Plaintiff’s Memorandum of Law in

Opposition (Doc. No. 7), it is hereby ORDERED that:

  1. Defendant’s Motion to Dismiss Pursuant to Fed. R. Civ. P

     12(b)(6) and to Compel Mediation and Arbitration is DENIED

     without prejudice;

  2. The parties shall engage in limited discovery on issues

     relating to the arbitrability of Plaintiff’s claims,

     specifically the estimated costs and fees associated with

     their specific mediation and arbitration, including

     Defendant’s attorneys’ fees, as well as Plaintiff’s

     capability of paying them.      All discovery shall be

     completed on or before August 28, 2020.
    Case 2:20-cv-00656-JCJ Document 9 Filed 07/23/20 Page 2 of 2



3. Defendant may file a renewed Motion to Compel Mediation and

  Arbitration on or before September 15, 2020.         Plaintiff

  shall respond on or before September 30, 2020.




                                    BY THE COURT:




                                    s/ J. Curtis Joyner
                                    ___________________________
                                    J. CURTIS JOYNER,       J.
